Citation Nr: 1522037	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  12-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for gouty arthritis of the right foot, right hip, right knee and left foot.

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972, and from December 1981 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the 10 percent disability rating for gout of the Veteran's right foot, and granted service connection for gout of the left foot, with a 10 percent disability rating, effective February 5, 2010.  A March 2012 rating decision granted service connection for gout of the right knee, with a 10 percent disability rating, effective February 5, 2010.  A rating decision, dated March 2014, granted service connection for gout of the right hip, bringing the disability rating for gouty arthritis of the right foot, right hip, right knee and left foot to 60 percent, effective February 5, 2010.  

Although this increase represents a separate grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter remains on appeal.

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).






REMAND

The Veteran has reported that, as a result of his gouty arthritis of the right foot, right hip, right knee and left foot, he is unemployable.  He has therefore raised the issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

In this case, as noted above, the record indicates that the Veteran is currently unemployed.  While the appellant has been afforded several VA examinations pursuant to his claim of entitlement to an increased evaluation for his gouty arthritis, an opinion as to the effect of all of his service-connected disabilities on his employability has not been rendered.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected gouty arthritis of the right foot, right hip, right knee and left foot and/or other service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to request a hearing on the claim for TDIU and to submit additional evidence documenting the effect his service-connected disabilities - including gouty arthritis of the right foot, right hip, right knee and left foot have on his occupational and daily activities of living.

2.  Copies of updated VA treatment records should be obtained and added to the e-folder.  The Veteran should also be asked to provide the names and dates of treatment for any additional treatment he has received for his service-connected gouty arthritis since August 2013.  After obtaining the necessary authorization/release forms, the AOJ should attempt to obtain such records.  ANY NEGATIVE RESPONSE MUST BE DOCUMENTED IN THE E-FOLDER.

3.  AFTER ALL TREATMENT RECORDS HAVE BEEN ASSOCIATED WITH THE CLAIMS FOLDER, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner should THE EXAMINATION REPORT MUST INCLUDE A COMPLETE RATIONALE FOR ALL OPINIONS AND CONCLUSIONS EXPRESSED.

4.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  If not, corrective action should be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


